Citation Nr: 1116314	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include myositis.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to February 1988, and from September 2005 to December 2006.  He also had service in the Army Reserves with periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for low back and left knee disabilities.

During the pendency of the appeal, an August 2007 rating decision granted service connection for obstructive sleep apnea.  Since the Veteran has not disagreed with the rating or effective date assigned for that disability, the issue pertaining to severe obstructive sleep apnea is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims. 

Additional evidence was submitted by the appellant in support of his claims after the issuance of the supplemental statement of the case in July 2008.  The evidence includes VA treatment records documenting clinical findings and treatment pertaining to a low back disability and a left knee condition, along with a witness statement from a serviceman who served with the Veteran stating that the Veteran exhibited back problems and injured his back in service.  However, that evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  38 C.F.R. §§ 19.31, 20.1304 (2010).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the claims for service connection for a lumbar spine disability and a left knee condition, should be reviewed with consideration of all evidence received since the issuance of the July 2008 supplemental statement of the case.

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

On separation from service in November 2006, the Veteran reported back pain since March 2006.  VA treatment records starting in February 2007 show treatment for a back disability, and treatment and clinical findings pertaining to the Veteran's left knee.  The records documented onset of back pain and knee problems in service.  On VA examination in February 2007, the examiner diagnosed lumbar myositis.  However, the examiner failed to provide a medical opinion regarding the etiology of the Veteran's low back symptoms.  Similarly, while the Veteran's knees were examined in February 2007, the examiner failed to provide a diagnosis or etiological opinion pertaining to the Veteran's left knee complaints.  Although the Veteran is competent to report the onset of low back and left knee symptomatology during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current lumbar spine disability or left knee disorder to his active service.  As any relationship between the Veteran's low back and left knee complaints and service remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, based on the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection must be considered under 38 C.F.R. § 3.317 if no medical diagnosis is rendered to explain claimed symptomatology. 

Additionally, while service records for the Veteran's second tour of active duty have been associated with his claims folder, service medical records for the Veteran's first tour of duty, and subsequent Reserve personnel and medical records appear to be outstanding.  Because the Board finds that those outstanding records would be of assistance in clarifying the onset of any left knee or lumbar spine disability, they should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, it appears that VA medical records may be outstanding.  The record shows that, as of September 2008, the Veteran was receiving regular VA treatment for his back and knees.  Because there are VA medical records dated after March 2007 that are pertinent to his claims and have not been associated with the claims file, the Board finds that on remand those additional records should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain the service personnel records and complete service medical records that document the specific dates of the Veteran's active duty, and active and inactive duty training for all periods of service that have not been obtained and associated with the claims file.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

2.  Obtain and associate with the claims folder all medical records from the VA Medical Center in San Juan and the Ponce VA outpatient clinic in Puerto Rico, dated from March 2007 to the present.  Any and all responses, including negative responses, from any facility must be associated with the claims file.

3.  After the above records have been obtained, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any left knee and lumbar spine disabilities.  The examiner must review the claims file, to include the service medical records and post-service treatment records, and the examination report should note that review.  The examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to provide the following opinions:

a) State whether the complaints of left knee pain are attributable to any known clinical diagnosis.

b) If any left knee disability is determined to be attributable to a known clinical diagnosis, is it at least as likely as not (50 percent probability or greater) that any current left knee disability was caused or aggravated by the Veteran's May 1987 to February 1988, or September 2005 to December 2006 active duty, active duty training, or a service-connected disability, to include his service-connected right knee disability? 

c) State whether the complaints of low back pain are attributable to any known clinical diagnosis.

d) If any lumbar spine disability is determined to be attributable to a known clinical diagnosis, is it at least as likely as not (50 percent probability or greater) that any current lumbar spine disability, to include myositis, was caused or aggravated by the Veteran's May 1987 to February 1988, or September 2005 to December 2006 tours of active duty, active duty training, or a service-connected disability, to include his service-connected right knee condition?  

4.  Then, readjudicate the claims considering the additional evidence since the supplemental statement of the case was issued in July 2008.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

